WHITE, Judge,
concurring.
Because of the limited issue raised by appellant in this case, I concur with the opinion of the majority. Appellant couches the issue as follows:
Was the offense of aggravated sexual battery upon children less than 13 years of age repealed or modified by the 1992 Public Acts, Chapter 878?
Given that limited issue, I concur with the majority’s opinion upholding the trial judge’s decision that the indictment charged an offense. I express no opinion, however, on whether there are due process implications raised by this conviction since appellant has not raised that issue in the appeal before us.